DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 02/23/2022 and Applicant’s request for reconsideration of application 16/839616 filed 02/23/2022.
Claims 1-16 and 18-20 have been examined with this office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 11 use the terms “trained ensemble investment classification model”, “feature vectors”, “investment classification models”, “decision-tree-based machine learning algorithm”, and “combined probability value” which lacks proper antecedent basis in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1 and 11. Applicant amended claims 1 and 11 recite the limit (or an equivalent) " generating, by the server computing device, a trained ensemble investment classification model based upon the positive investment data and the negative investment data, comprising: 	converting the positive investment data into a first set of feature vectors and converting the negative investment data into a second set of feature vectors, executing each of a plurality of investment classification models using the first set of feature vectors and the second set of feature vectors as input to generate, for each feature vector, a set of probability values indicating whether the investment data associated with the feature vector aligns with the investment preference data, each investment classification model comprising a different decision-tree-based machine learning algorithm, and aggregating, for each feature vector, the set of probability values into a combined probability value indicating whether the investment data associated with the feature vector aligns with the investment preference data; converting, by the server computing device, the new investment data into a third feature vector;	executing, by the server computing device, the trained ensemble investment classification model using the third feature vector as input to generate a combined probability  value indicating whether the new investment data associated with the third feature vector aligns with the investment preference data; and	determining, by the server computing device, that the new investment data aligns with the investment preference data when the combined probability value for the third feature vector is above a threshold investment score”. There is no support for the amended claim limits. As such, the amended claims 1 and 11 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 11 recites the claim limits using the term “specification parameters”. The Specification does provide proper antecedent basis for the terms “trained ensemble investment classification model”, “feature vectors”, “investment classification models”, “decision-tree-based machine learning algorithm”, and “combined probability value” and, therefore, does not provide a definition for ascertaining the requisite degree or standard, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, claim 1 and 11 and any claims which depend therefrom are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of for scoring investment data without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving historical data from a first database, wherein the historical data comprises investment data over a time period;
	determining positive investment data based on the historical data and investment preference data, wherein the positive investment data comprises characteristics associated with positive assets that align with the investment preference data;
	determining negative investment data based on the historical data and the investment preference data, wherein the negative investment data comprises characteristics associated with negative assets that misalign with the investment preference data;
	generating a trained ensemble investment classification model based upon the positive investment data and the negative investment data, comprising: 
	converting the positive investment data into a first set of feature vectors and converting the negative investment data into a second set of feature vectors, 
executing each of a plurality of investment classification models using the first set of feature vectors and the second set of feature vectors as input to generate, for each feature vector, a set of probability values indicating whether the investment data associated with the feature vector aligns with the investment preference data, each investment classification model comprising a different decision-tree-based machine learning algorithm, and aggregating, for each feature vector, the set of probability values into a combined probability value indicating whether the investment data associated with the feature vector aligns with the investment preference data;
	receiving new investment data from a second database, wherein the new investment data comprises characteristics of a new asset;
converting the new investment data into a third feature vector;
	executing the trained ensemble investment classification model using the third feature vector as input to generate a combined probability  value indicating whether the new investment data associated with the third feature vector aligns with the investment preference data; and
	determining that the new investment data aligns with the investment preference data when the combined probability value for the third feature vector is above a threshold investment score”. 

Claim 11 comprises inter alia the functions or steps of “receive historical data from the first database, wherein the historical data comprises investment data over a time period;
	determine positive investment data based on the historical data and investment preference data, wherein the positive investment data comprises characteristics associated with positive assets that align with the investment preference data; 
	determine negative investment data based on the historical data and the investment preference data, wherein the negative investment data comprises characteristics associated with negative assets that misalign with the investment preference data;
	generate a trained ensemble investment classification model based upon the positive investment data and the negative investment data, comprising:
	converting the positive investment data into a first set of feature vectors and converting the negative investment data into a second set of feature vectors, executing each of a plurality of investment classification models using the first set of feature vectors and the second set of feature vectors as input to generate, for each feature vector, a set of probability values indicating whether the investment data associated with the feature vector aligns with the investment preference data, each investment classification model comprising a different decision-tree-based machine learning algorithm, and aggregating, for each feature vector, the set of probability values into a combined probability value indicating whether the investment data associated with the feature vector aligns with the investment preference data;
	receive new investment data from a second database, wherein the new investment data comprises characteristics of a new asset;
convert the new investment data into a third feature vector;
	execute the trained ensemble investment classification model using the third feature vector as input to generate a combined probability value indicating whether the new investment data associated with the third feature vector aligns with the investment preference data; and
	determine whether the new investment data aligns with the investment preference data based on the score and a threshold investment score”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Scoring investment data is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of machine learning, receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (server computing device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a server computing device and machine learning. However, the use of these additional elements described at a high level of generality and perform generic computer (server computing device) functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0031] [0034-0041] [0055-0063]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10, 12-16, and 18-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The claims merely apply the use of machine learning to the abstract idea. Paragraph [0036] makes it clear that off-the-shelf machine learning and classification models are used (applied) in the invention. Further, the implementation details of the machine learning are not found in specification. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 11/10/2021 used as prior art and in the conclusion section in the office action submitted 11/10/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/27/2022